Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims directed to Group 2 non-elected without traverse.  
Claims 3,12,13 and 25 have been cancelled.
Allowable Subject Matter
Claim(s) 1, 2, 4-11, 16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Verschuuren (US 20110094403) discloses a method of manufacturing a polyorganosiloxane based stamp comprising: forming a first layer of a first curable composition onto the transfer pattern surface such that the first layer includes a relief pattern of said transfer pattern (Figure 1, [0060]), the first layer having a first thickness (Figure 2, first layer-201), the first curable composition comprising: reactive branched polyorganosiloxane; a first reactive linear polyorganosiloxane ([0012], [0092]); and a first concentration of a catalyst, wherein the first concentration of the catalyst is arranged to catalyze crosslinking of the reactive branched polyorganosiloxane and the first reactive linear polyorganosiloxane ([0085]). Verschuuren discloses that the second thickness is selected to be smaller than the first thickness (Figure 2 showing the second layer-205 thickness smaller than the first layer-201); and completely co-curing the partially cured first layer and the second layer to cured first layer adhered to a cured second layer ([0084]); wherein the cured first layer has a first Young's modulus ([0075]), the ([0072]). 
Further,  Verschuuren discloses the second layer but did not disclose the second curable composition comprising: a second concentration of the catalyst, a second reactive linear polyorganosiloxane, to adhere the second layer to the first layer by crosslinking with the grafted/crosslinked reactive branched and linear polyorganosiloxanes of the partially first layer,  and a third layer depositing a third layer of a third curable composition onto the cured second layer, the third curable composition comprising: a third reactive polyorganosiloxane the third reactive polyorganosiloxane arranged to adhere the third layer, curing the third layer to form a cured third layer adhered to the cured second layer and with regard to the second concentration is selected to be equal to or greater than the first concentration, Verschuuren discloses use of a catalyst but did not disclose that how much concentration of the catalyst is required for each layer which is deemend novel and unobvious.  Further, Brakel (US 20160152064) discloses that the second layer is grafted i.e. crosslinked on to the first layer which would imply that the first layer is partially cured ([0014], [0050]). However, Brakel does not teach partially curing first layer before adding a second layer to it, this limitation is also deemed novel and unobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11086217.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/DEBJANI ROY/           Examiner, Art Unit 1741                                                                                                                                                                                             


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741